Citation Nr: 0612276	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease, right shoulder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
a right shoulder disability.  


FINDING OF FACT

The residuals of a right shoulder dislocation are not 
manifested by a limitation of arm motion to midway between 
the side and shoulder level, or by recurrent dislocations.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of right 
shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.41, 4.45, Diagnostic 
Code  5003, 5201 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Diagnostic Code 
5201, pertaining to limitation of motion of the arm, provides 
a maximum 40 percent rating for the major arm if motion is 
limited to 25 degrees from the side. A 30 percent rating 
applies if motion is limited to midway between the side and 
shoulder level. A minimum 20 percent rating applies if motion 
is limited to shoulder level in either arm. 38 C.F.R. § 4.71a 
(2005).

The veteran's service medical records indicate that he 
injured his right shoulder during service in March 1983.  
Thereafter, he was diagnosed as having recurrent right 
shoulder dislocation and underwent surgery in June 1984 to 
repair a torn right rotator cuff.  A VA medical examiner 
diagnosed mild degenerative joint disease of the 
acromioclavicular joint in August 1996.  The veteran denied 
having any dislocations since the 1984 surgery.  In May 2000, 
the veteran underwent a second surgery to repair his right 
shoulder.  He required extensive post-surgery convalescence 
and physical therapy and was unable to work from September 
2000 to April 2001.  Thereafter, he returned to employment.  
The veteran claims that he is ambidextrous, although he is 
right hand dominant.  

The veteran asserts that he is entitled to a higher 
disability rating because his right shoulder disability is 
now worse than when originally rated.  In support of his 
claim, he contends that his right shoulder is in constant 
pain, especially during long work hours and cold weather.  
Further, he maintains that pain and limited mobility in his 
right shoulder forced him to leave his position as a federal 
law enforcement officer in June 2004.  

In July 2003, the veteran underwent a VA medical examination.  
The examiner found that the veteran was able to raise his 
right arm to 170 degrees with slight pain.  Additionally, the 
physician noted external rotation with pain to 85 degrees and 
internal rotation with slight pain to 90 degrees.  The 
examiner determined that the veteran's degenerative joint 
disease was unchanged.  In August 2004, the veteran underwent 
a second VA medical examination.  The examiner found that the 
veteran was able to raise his right arm to 160 degrees, 
although the motion became painful at 90 degrees.  The 
physician noted external rotation at 80 degrees and internal 
rotation at 90 degrees with pain.

The evidence indicates that despite his complaints of 
increased pain, the veteran is able to raise his right arm to 
shoulder level without pain, and beyond shoulder level with 
mild to moderate pain.  None of the evidence indicates that 
motion of the right arm is limited to midway between the side 
and shoulder level, including limitation of motion due to 
pain.  The VA examiners who evaluated the veteran in July 
2003 and August 2004 provided ranges of motion with 
consideration of the veteran's pain and weakness. Neither VA 
examiner found that the veteran had limitation of motion 
which met the criteria for a higher disability rating.  Nor 
has there been any reported dislocation, so a separate rating 
under Diagnostic Code 5202 would not be appropriate.  During 
his most recent VA examination, the examining physician found 
no medical evidence indicating that the veteran's right 
shoulder disability should affect his ability to perform 
ordinary activities of daily life.  Accordingly, the criteria 
for a higher rating are not met and the preponderance of the 
evidence is against a disability rating greater than 20 
percent.   

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the veteran's right shoulder disability is 
manifested by pain.  The 20 percent rating is based on 
limitation of motion to shoulder level.  The VA examinations 
revealed that the actual range of motion in the right arm 
exceeded shoulder level, although pain began at shoulder 
level (90 degrees) in August 2004.  In the absence of actual 
limitation of motion to shoulder level, the Board finds that 
the pain in the shoulder is appropriately compensated by the 
20 percent rating that has been assigned.  

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to designated VA officials for consideration of 
an extraschedular rating. Extraschedular ratings are limited 
to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards. 

There is no evidence that the veteran's right shoulder 
disability has resulted in frequent hospitalizations during 
the time period relevant to his May 2003 claim for an 
increased rating.  The veteran claims that pain and 
limitation of motion led to a demotion while working as a law 
enforcement officer, and ultimately resulted in his leaving 
the position in June 2004.  Clearly, the veteran's right 
shoulder disability has interfered with his employment as a 
federal law enforcement officer, as he was forced to leave 
his position.  However, disability ratings are intended to 
compensate for reductions in earning capacity as a result of 
a specific disorder.  The fact that the veteran is unable to 
continue working as a law enforcement officer does not mean 
that he would be prevented from engaging in comparable work 
that does not have the physical requirements that employment 
as a law enforcement officer entails.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected shoulder disability alone 
does not place him in a position different from other 
veterans with a 20 percent rating.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for residuals of right shoulder 
injury, manifested by limitation of motion from midway 
between side and shoulder level. Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in June 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Because an increased rating has been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private medical records, and furnished 
the veteran with two VA orthopedic evaluations.    He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

A rating in excess of 20 percent for degenerative joint 
disease, right shoulder, is denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


